DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 9 and 13 are objected to because of the following informalities:
in claim 9, line 2: “the joint force” should be “one of the joint forces”; and
in claim 13, lines 1-2: “wherein positioning the surgical instrument assembly” should be “wherein the positioning of the surgical instrument assembly”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,470,354 (Hershberger)(previously cited), in view of U.S. Patent Application Publication No. 2007/0055330 (Rutherford)(previously cited), and further in view of .U.S. Patent Application Publication No. 2004/0044410 (Ferree).
Hershberger teaches a surgical instrument assembly including an upper polyethylene layer and a lower polyethylene layer (col.8, lines 35-47 of Hershberger).  Rutherford discloses that such layers may take the form of coatings or protective casings (paragraph 0033 and FIGS. 7-8 of Rutherford).  Ferree further discloses that such polyethylene casings are flexible and/or compressible (paragraph 0092 of Ferree). It would have been obvious to one of ordinary skill in 
With respect to claim 2, the combination teaches or suggests a method for performing an orthopaedic surgical procedure on a knee joint of a patient, the method comprising:
resecting a proximal end of the patient’s tibia to create a resected surface of the patient’s tibia (see FIGS. 1-2 of Hershberger),
positioning a surgical instrument assembly between the resected proximal end of the patient’s tibia and a distal end of the patient’s femur, the surgical instrument assembly including (i) a tibial paddle having an upper housing with a substantially planar upper surface and a lower housing opposite from and coupled to the upper housing (the upper and lower parts of the polyethylene casing), wherein a portion of the lower housing is spaced apart from a corresponding portion of the upper housing and (ii) a tibial trial bearing separate from the tibial paddle and having curved surfaces (the curves surfaces of the bearing elements 88, 90 of Hershberger) shaped to engage corresponding curved surfaces of a femoral component (the femoral component 54 of Hershberger) attached to the distal end of the patient’s femur and a substantially planar bottom surface (the substantially planar bottom surface of the bearing elements 88, 90 of Hershberger) that confronts the substantially planar upper surface of the tibial paddle such that the tibial paddle supports the tibial trial bearing, wherein the tibial paddle includes a sensor array (the sensors of Hershberger; col 8, lines 30-40 of Hershberger) located between the portion of the lower housing and the corresponding portion of the upper housing (the upper and lower parts of the polyethylene casing) and configured to detect joint forces in 
moving the patient’s knee joint through a range of flexion with the surgical instrument assembly positioned between the resected proximal end of the patient’s tibia and the distal end of the patient’s femur while the surgical instrument assembly transmits the joint force data to the display instrument (the measurements are taken during the full range of motion; col. 2, line 49-col. 3, line 5; col. 3, lines 40-45, col. 4, lines 5-10; col. 8, line 45 to col. 9, line 4 of Hershberger),
monitoring a display of the display instrument, the display providing a visual indication of an anatomical performance of the patient’s knee joint based on the joint force data received from the sensor array (the results are displayed; col. 3, lines 40-45, col. 4, lines 5-10; col. 8, line 45 to col. 9, line 4 of Hershberger), and
performing a balancing procedure to improve the anatomical performance of the patient’s knee joint as indicated by the display of the display instrument (adjustments and improvements are made based on the display; col. 3, lines 40-45, col. 4, lines 5-10; col. 8, line 45 to col. 9, line 4 of Hershberger).
With respect to claim 3, the combination teaches or suggests that the joint force data includes medial-lateral force data (the force data are displayed; col. 3, lines 40-45, col. 4, lines 5-10; col. 8, line 45 to col. 9, line 4 of Hershberger).
.

Claim 2-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,575,602 (Amirouche)(previously cited), in view of Hershberger, and further in view of Rutherford, and further in view of Ferree.
Amirouche teaches a method for performing an orthopaedic surgical procedure on a knee joint of a patient, the method comprising: resecting a proximal end of a patient’s tibia to create a resected surface of the patient’s tibia (see FIG. 3 of Amirouche) and positioning a surgical instrument assembly between the resected proximal end of the patient’s tibia and a distal end of the patient’s femur, the surgical instrument assembly including curved surfaces shaped to engage corresponding curved surfaces of a femoral component (the femoral component 32 of Amirouche) attached to the distal end of the patient’s femur, and a plurality of imbedded sensors 35 attached to the underside of the spacer 34 (FIGS. 4-5 of Amirouche).  Amirouche discloses that the sensors 35 are contained within the elevated surface 72 and that the elevated surface 72 may be fitted between the spacer 34 and the tibial tray 58 (col. 4, lines 45-55 of Amirouche). Amirouche also discloses that the interaction between the spacer 34, tibial tray 58 may vary to other known design variations (col. 4, lines 45-55 of Amirouche).  Hershberger discloses a design in which a sensor mat holds sensors between upper and lower polyethylene layers (col.8, lines 35-47 of Hershberger) and is inserted between the components and fastened with fasteners 
Hershberger teaches an upper polyethylene layer and a lower polyethylene layer (col.8, lines 35-47 of Hershberger).  Rutherford discloses that such layers may take the form of coatings or protective casings (paragraph 0033 and FIGS. 7-8 of Rutherford).  Ferree further discloses that such polyethylene casings are flexible and/or compressible (paragraph 0092 of Ferree).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the form of a flexible/compressible protective casing for the upper and lower polyethylene layers of Hershberger since it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 2, the combination teaches or suggests a method for performing an orthopaedic surgical procedure on a knee joint of a patient, the method comprising:
resecting a proximal end of the patient’s tibia to create a resected surface of the patient’s tibia (see FIG. 3 of Amirouche),
positioning a surgical instrument assembly between the resected proximal end of the patient’s tibia and a distal end of the patient’s femur (the femoral component 32 of Amirouche), the surgical instrument assembly including (i) a tibial paddle having an upper housing with a substantially planar upper surface and a lower housing opposite from and coupled to the upper housing (the upper and lower parts of the polyethylene 
moving the patient’s knee joint through a range of flexion with the surgical instrument assembly positioned between the resected proximal end of the patient’s tibia and the distal end of the patient’s femur while the surgical instrument assembly transmits the joint force data to the display instrument (the measurements are taken during the full range of motion; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche),
monitoring a display of the display instrument, the display providing a visual indication of an anatomical performance of the patient’s knee joint based on the joint 
performing a balancing procedure to improve the anatomical performance of the patient’s knee joint as indicated by the display of the display instrument (adjustments and improvements are made based on the display; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 3, the combination teaches or suggests that the joint force data includes medial-lateral force data (the force data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 4, the combination teaches or suggests that the joint force data includes data indicative of relative locations of the patient’s tibia and femur (the position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 5, the combination teaches or suggests that the joint force data includes flexion angle data (the position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 6, the combination teaches or suggests that the joint force data includes relative positions of the patient’s tibia and femur (the position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 7, the combination teaches or suggests that the joint force data includes flexion angle data (the position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 8, the combination teaches or suggests: the sensor array includes a first plurality of pressure sensors that are positioned below a first curved surface of the curved 
With respect to claim 9, the combination teaches or suggests that the visual indication comprises a graph of the joint force in the patient’s knee joint versus flexion angle of the patient’s knee joint (the joint force versus position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 10, the combination teaches or suggests that the anatomical performance of the patient’s knee joint includes a medial joint force value and a lateral joint force value of the patient’s knee joint (the medial and lateral forces versus position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 11, the combination teaches or suggests that the anatomical performance of the patient’s knee joint includes an average joint force value based on the medial joint force value and the lateral joint force value (col. 10, line 54 to col. 11, line 50 of Amirouche suggests the values are averaged which resulted in a model (which is the claimed average joint force value)).
With respect to claim 13, Amirouche teaches that the sensor array may be connected via a transceiver device 76 to the main processing unit 12 using wired or wireless connections (col. 5 of Amirouche). Hershberger teaches a connector end 154 that would provide the wired connection suggested by Amirouche.  It would have been obvious to one of ordinary skill in the art at the time of invention to use the connector end 154 of Hershberger in the combination since (1) Amirouche teaches that the sensors are connected using wired connections and Hershberger .

Claims 2-3 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hershberger, in view of U.S. Patent Application Publication No. 2005/0102026 (Turner)(previously cited), and further in view of U.S. Patent No. 4,263,900 (Nicholson)(previously cited).
Hershberger teaches a surgical instrument assembly including an upper polyethylene layer and a lower polyethylene layer (col.8, lines 35-47 of Hershberger).  Turner discloses that an encapsulated shell is a suitable substitute for encapsulating layers (paragraph 0057 of Turner).  It would have been obvious to one of ordinary skill in the art at the time of invention to use an encapsulated polyethylene shell rather than the polyethylene layers since it is a simple substitution of one known element for another to obtain predictable results.  Nicholson teaches 
With respect to claim 2, the combination teaches or suggests a method for performing an orthopaedic surgical procedure on a knee joint of a patient, the method comprising:
resecting a proximal end of the patient’s tibia to create a resected surface of the patient’s tibia (see FIGS. 1-2 of Hershberger),
positioning a surgical instrument assembly between the resected proximal end of the patient’s tibia and a distal end of the patient’s femur, the surgical instrument assembly including (i) a tibial paddle having an upper housing with a substantially planar upper surface and a lower housing opposite from and coupled to the upper housing (the upper and lower sheets of the polyethylene shell), wherein a portion of the lower housing is spaced apart from a corresponding portion of the upper housing and (ii) a tibial trial bearing separate from the tibial paddle and having curved surfaces (the curves surfaces of the bearing elements 88, 90 of Hershberger) shaped to engage corresponding curved surfaces of a femoral component (the femoral component 54 of Hershberger) attached to the distal end of the patient’s femur and a substantially planar bottom surface (the substantially planar bottom surface of the bearing elements 88, 90 of Hershberger) that confronts the substantially planar upper surface of the tibial paddle such that the tibial paddle supports the tibial trial bearing, wherein the tibial paddle includes a sensor array (the sensors of Hershberger; col 8, lines 30-40 of Hershberger) located between the 
moving the patient’s knee joint through a range of flexion with the surgical instrument assembly positioned between the resected proximal end of the patient’s tibia and the distal end of the patient’s femur while the surgical instrument assembly transmits the joint force data to the display instrument (the measurements are taken during the full range of motion; col. 2, line 49-col. 3, line 5; col. 3, lines 40-45, col. 4, lines 5-10; col. 8, line 45 to col. 9, line 4 of Hershberger),
monitoring a display of the display instrument, the display providing a visual indication of an anatomical performance of the patient’s knee joint based on the joint force data received from the sensor array (the results are displayed; col. 3, lines 40-45, col. 4, lines 5-10; col. 8, line 45 to col. 9, line 4 of Hershberger), and
performing a balancing procedure to improve the anatomical performance of the patient’s knee joint as indicated by the display of the display instrument (adjustments and improvements are made based on the display; col. 3, lines 40-45, col. 4, lines 5-10; col. 8, line 45 to col. 9, line 4 of Hershberger).

With respect to claim 8, the combination teaches or suggests that: the sensor array includes a first plurality of pressure sensors that are positioned below a first curved surface of the curved surfaces of the tibial trial bearing of the surgical instrument assembly, and the sensor array includes a second plurality of pressure sensors that are positioned below a second curved surface of the curved surfaces of the tibial trial bearing of the surgical instrument assembly (the sensors of Hershberger; col 8, lines 30-40 of Hershberger).

Claim 2-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amirouche, in view of Hershberger, and further in view of Turner, and further in view of Nicholson.
Amirouche teaches a method for performing an orthopaedic surgical procedure on a knee joint of a patient, the method comprising: resecting a proximal end of the patient’s tibia to create a resected surface of the patient’s tibia (see FIG. 3 of Amirouche) and positioning a surgical instrument assembly between the resected proximal end of the patient’s tibia and a distal end of the patient’s femur, the surgical instrument assembly including curved surfaces shaped to engage corresponding curved surfaces of a femoral component (the femoral component 32 of Amirouche) attached to the distal end of the patient’s femur, and a plurality of imbedded sensors 35 attached to the underside of the spacer 34 (FIGS. 4-5 of Amirouche).  Amirouche discloses that the sensors 35 are contained within the elevated surface 72 and that the elevated surface 72 may be fitted between the spacer 34 and the tibial tray 58 (col. 4, lines 45-55 of Amirouche). Amirouche also discloses that the interaction between the spacer 34, tibial tray 58 may vary to 
Hershberger teaches an upper polyethylene layer and a lower polyethylene layer (col.8, lines 35-47 of Hershberger).  Turner discloses that an encapsulated shell is a suitable substitute for encapsulating layers (paragraph 0057 of Turner).  It would have been obvious to one of ordinary skill in the art at the time of invention to use an encapsulated polyethylene shell rather than the polyethylene layers since it is a simple substitution of one known element for another to obtain predictable results.  Nicholson teaches that such shells are made of upper and lower sheets configured to be coupled together (col. 4, lines 25-60 of Nicholson).  It would have been obvious to one of ordinary skill in the art at the time of invention to form the encapsulated polyethylene shell with upper and lower sheets as disclosed by Nicholson since a structure for the shell is required and Nicholson teaches one such structure.
With respect to claim 2, the combination teaches or suggests a method for performing an orthopaedic surgical procedure on a knee joint of a patient, the method comprising:
resecting a proximal end of the patient’s tibia to create a resected surface of the patient’s tibia (see FIG. 3 of Amirouche),


monitoring a display of the display instrument, the display providing a visual indication of an anatomical performance of the patient’s knee joint based on the joint force data received from the sensor array (the results are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche), and
performing a balancing procedure to improve the anatomical performance of the patient’s knee joint as indicated by the display of the display instrument (adjustments and improvements are made based on the display; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 3, the combination teaches or suggests that the joint force data includes medial-lateral force data (the force data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 4, the combination teaches or suggests that the joint force data includes data indicative of relative locations of the patient’s tibia and femur (the position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 5, the combination teaches or suggests that the joint force data includes flexion angle data (the position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).

With respect to claim 7, the combination teaches or suggests that the joint force data includes flexion angle data (the position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 8, the combination teaches or suggests that: the sensor array includes a first plurality of pressure sensors that are positioned below a first curved surface of the curved surfaces of the tibial trial bearing of the surgical instrument assembly, and the sensor array includes a second plurality of pressure sensors that are positioned below a second curved surface of the curved surfaces of the tibial trial bearing of the surgical instrument assembly (the 103 analysis; the plurality of imbedded sensors 35 of Amirouche).
With respect to claim 9, the combination teaches or suggests that the visual indication comprises a graph of the joint force in the patient’s knee joint versus flexion angle of the patient’s knee joint (the joint force versus position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 10, the combination teaches or suggests that the anatomical performance of the patient’s knee joint includes a medial joint force value and a lateral joint force value of the patient’s knee joint (the medial and lateral forces versus position/angle data are displayed; col. 6, line 40 to col.8, line 46; FIGS. 8-12 of Amirouche).
With respect to claim 11, the combination teaches or suggests that the anatomical performance of the patient’s knee joint includes an average joint force value based on the medial joint force value and the lateral joint force value (col. 10, line 54 to col. 11, line 50 of Amirouche 
With respect to claim 13, Amirouche teaches that the sensor array may be connected via a transceiver device 76 to the main processing unit 12 using wired or wireless connections (col. 5 of Amirouche). Hershberger teaches a connector end 154 that would provide the wired connection suggested by Amirouche.  It would have been obvious to one of ordinary skill in the art at the time of invention to use the connector end 154 of Hershberger in the combination since (1) Amirouche teaches that the sensors are connected using wired connections and Hershberger teaches one such connection, and/or (2) it is a simple substitution of one known element for another to obtain predictable results.  The sensor array with the upper and lower polyethylene sheets are positioned between the spacer 34 and tibial tray 58 of Amirouche.  It would have been obvious to use the periphery of the sensor array to place the sensor array into its position relative to the spacer 34 and the tibial tray 58 since the periphery of the sensor array is the most accessible part of the sensor array during the placement between these two components.  Thus, the combination teaches or suggests that positioning the surgical instrument assembly comprises positioning the tibial paddle between the resected proximal end of the patient’s tibia and the distal end of the patient’s femur using a handle of the tibial paddle (the sensor array with upper and lower polyethylene sheets is positioned between the spacer 34 and tibial tray 58 of Amirouche while using its periphery (including the connector end (which is considered to be the claimed handle) to ensure its proper placement).

Response to Arguments
The Applicant’s arguments filed 11/12/2021 have been fully considered.
Claim objections
With respect to claim 9, the Applicant asserts:

    PNG
    media_image1.png
    355
    801
    media_image1.png
    Greyscale

Given the Applicant’s above position that “the joint force” of claim 1 is a subset of “the joint forces” of claim 1, claim 9 should be amended to recite “one of joint forces” so as to make the language clearly consistent with the Applicant’s intent.
With respect to claim 12, the Applicant asserts:

    PNG
    media_image2.png
    365
    795
    media_image2.png
    Greyscale

First, the Applicant incorrectly quoted the Examiner.  On page 4 of the Office Action dated 7/12/2021, the Examiner suggests that “wherein positioning the surgical instrument assembly” of claim 12, lines 1-2 should be “wherein the positioning of the surgical instrument 
Second, the Examiner recommends that the claim be amended so as to be clearly consistent with the Applicant’s position. 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 11/12/2021, the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
Prior art rejection based on Hershberger and Rutherford
The Applicant asserts:

    PNG
    media_image3.png
    359
    823
    media_image3.png
    Greyscale

This argument is not persuasive.  As to the assertion that Rutherford teaches that the protective shell 60 helps the tag 52 to withstand the flexibility that the heat pack 14 will endure, this passage is not a clear teaching away.  Rutherford is merely teaching that the shell 60 makes the tag strong enough to handle the flexibility (see that accompanying definition of “withstand” from the Cambridge Dictionary), not to prevent such flexibility.  Such flexibility of the shell 60 of Rutherford permits the compressibility between the upper and lower parts of the polyethylene casing.  Also, there is a new grounds of rejection based on the teachings of Ferree.  Ferree further 
Prior art rejection based on Amirouche, Hershberger, and Rutherford
The Applicant asserts:

    PNG
    media_image4.png
    245
    799
    media_image4.png
    Greyscale

This argument is not persuasive.  As to the assertion that Rutherford teaches that the protective shell 60 helps the tag 52 to withstand the flexibility that the heat pack 14 will endure, this passage is not a clear teaching away.  Rutherford is merely teaching that the shell 60 makes the tag strong enough to handle the flexibility (see that accompanying definition of “withstand” from the Cambridge Dictionary), not to prevent such flexibility.  Such flexibility of the shell 60 of Rutherford permits the compressibility between the upper and lower parts of the polyethylene casing.  Also, there is a new grounds of rejection based on the teachings of Ferree.  Ferree further discloses that such polyethylene shells are flexible and/or compressible (paragraph 0092 of Ferree).
Prior art rejection based on Hershberger, Turner, and Nicholson
The Applicant asserts:

    PNG
    media_image5.png
    280
    794
    media_image5.png
    Greyscale

This argument is not persuasive.  Nicholson teaches that such shells are made of upper and lower sheets configured to be coupled together and that they are flexible (col. 4, lines 25-60 of Nicholson).  This flexibility makes the upper and lower sheets compressible relative to each other.  
Prior art rejection based on Amirouche, Hershberger, Turner, and Nicholson
The Applicant asserts:

    PNG
    media_image6.png
    181
    803
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    105
    810
    media_image7.png
    Greyscale

This argument is not persuasive.  Nicholson teaches that such shells are made of upper and lower sheets configured to be coupled together and that they are flexible (col. 4, lines 25-60 of Nicholson).  This flexibility makes the upper and lower sheets compressible relative to each other.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791